DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 17 of copending Application No. 16/840,169. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in claims (1,10 and 18) are fully disclosed or transparently found with obvious wording variations in claims (1,10 and 17) of copending Application No. ‘169 and allowing the invention .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Possos et al., US 2016/0094803 A1 in view of Sivan, US 2016/0261793 A1.
Considering claim 1, a video format detector, comprising:
a) a video input structured to receive a video signal in a one of a plurality of possible video formats (a plurality of video formats including at least a true interlaced form and pseudo-interlaced telecine converted format may be received, para. 0050; a mixed content video stream, Abstract; transport stream 811, Fig.8 received by video aggregation system 900, Fig.9 and the receiver 1000, Fig.10).  

c) a feature detector structured to generate one or more feature vectors from the cumulative distribution function curve (operation 703 may generate motion vectors on a block basis (paragraphs 140, 148 and 358);
d) a video classifier structured to accept the one or more feature vectors from the feature detector and to generate a prediction of the video format in which the video signal was produced based, at least in part, on the received feature vectors (frame classifier 1202 and classifier 1205 may receive aggregated input video; paragraphs 0180-181, 18, 224,475; operation 703 may generate motion vectors on a block basis; paragraphs 140, 148 and 358).
	Except for; 
b) Possos does not specifically teach a cumulative distribution function generator structured to generate a cumulative distribution function curve from a component of the video signal. 
However, Possos is not entirely silent and discloses a common distribution format (e.g., for transport stream 811) for HD uses 1080 lines interlaced at 30 frames per second (e.g., 60 fields per second) format after encoding 1080 lines interlaced signals directly (e.g., if the video content originated as interlaced video) or after encoding 30 frames per second (e.g., 60 fields per second) interlaced format after conversion of 24 frames per second format (e.g., if the content originated as progressive film content at 24 frames per second (para. 0154. See also paragraphs 51, 150 and 167).
	In a similar field of endeavor, Sivan teaches system and method for controlling a camera based on processing an image captured by the camera (Title). Sivan also teaches the motion sensor may be a single or multi-axis sensor, detecting the magnitude and direction of the acceleration as a vector quantity, and thus can be used to sense orientation, acceleration, vibration, shock and falling. See para. [0210]. Specifically, Sivan teaches “ …Alternatively or in addition, a regression-based method may be used, by using a transformation of the cumulative distribution function so that a linear relation is found between the cumulative probability and the values of the data, which may also need to be transformed, depending on the selected probability (paragraphs 0205 and 207-208). It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Possos et al. by incorporating the method of generating a cumulative distribution function curve from the video as taught by Sivan, such being typical considerations of the skilled artisan, the artisan would be motivated to do so in order to enhance the utilization efficiency of the Possos reference.

As to claim 2, the video format detector according to claim 1 in which the video classifier is structured to generate the prediction of the video format based, at least in part, on a model generated for the video classifier (frame classifier 1202 may receive aggregated input video; paragraphs 0180-181, 18, 224,475; operation 703 may generate motion vectors on a block basis; paragraphs 140, 148 and 358).

As to claim 3, Possos teaches a frame classifier 1202 and classifier 1205 may receive aggregated input video; paragraphs 0180-181, 18, 224,475; operation 703 may generate motion vectors on a block basis; paragraphs 140, 148 and 358.

8, the video format detector according to claim 1, wherein the video classifier is a Bayesian device, a decision tree, or a convolutional neural network (Possos discloses classification tree algorithm; paragraphs 0247 and 0288).

 Claim 10 is a method claim of claim 1 and, therefore, claim 10 is rejected for the same reasons as in claim 1. 

As to claim 11, see rejection of claim 2. 

As to claim 16, the method according to claim 10, wherein the video classifier is a support vector machine, a Bayesian device, a decision tree, or a convolutional neural network (classification tree algorithm; paragraphs 0247 and 0288). 

As to claim 18, see rejection of claim 1.



Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Possos et al., US 2016/0094803 A1 in view of Sivan, US 2016/0261793 A1 further in view of Poutivski, US 10,679,070 B1
9 and 17, Possos and Sivan as modified above fail to disclose generating a prediction of the color space in which the video signal was produced based, at least in part, on the one or more feature vectors.
	Poutivski teaches a system for a video understanding platform. Classifier 272 (col. 5, line 50+).  Specifically, the video understanding platform, which may be implemented on server 206, may provide transformed audio/video data, which may be included in video data 260, to classifier instances 270.  Because the decoded video data has been transformed, classifier instances 270 may receive audio/video data satisfying (col.9, lines 55 to col. 11, line 64; Figures 1, 4 and 5). 
Furthermore, Poutivski discloses that “The transformations may also include color space transformations, in which color data associated with the video data is changed from one color space to another color space. Color space may refer to an organization of colors allowing for reproducible representations of color in analog and/or digital representations.  Example color spaces may include red, green, blue (RGB), hue, and saturation, value (HSV), etc. Thus, transforming audio/video data may include transforming the audio/video data for at least one of the instances of the one or more classifiers to satisfy the data format requirements for the at least one instance”. See, col. 9, lines 8-31; Fig.3. Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Possos/Sivan, such being typical considerations of the skilled artisan, by providing the method of transforming which included generating a color space and one or more video classifiers as taught by Poutivski in order to satisfy requirements of the data format.  

Allowable Subject Matter
Claims 4-7, 12-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. discloses motion adaptive de-interlacing and advanced film mode detection. The motion vector classifier 1002 is designed to fix artifacts due to horizontally scrolling text (video).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
April 21, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422